—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered September 14, 1998, convicting him of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly concluded there was no Rosario violation (see, CPL 240.45 [1] [a]; People v Banch, 80 NY2d 610; People v Ranghelle, 69 NY2d 56; People v Rosario, 9 NY2d 286, cert denied 368 US 866). Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.